MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                               Nov 15 2017, 9:19 am

      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Darren Bedwell                                          Curtis T. Hill, Jr.
      Marion County Public Defender Agency                    Attorney General of Indiana
      Indianapolis, Indiana
                                                              Lyubov Gore
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Michael Stickles,                                       November 15, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              49A05-1703-CR-506
              v.                                              Appeal from the Marion Superior
      State of Indiana,                                       Court

      Appellee-Plaintiff.                                     The Honorable Angela Dow
                                                              Davis, Judge
                                                              Trial Court Cause No.
                                                              49G16-1611-F6-45066



      Mathias, Judge.

[1]   Michael Stickles (“Stickles”) appeals from the trial court’s order approving a

      probation department memorandum concerning the assessment of probation




      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-506 | November 15, 2017          Page 1 of 4
      fees. However, because the trial court has subsequently found Stickles indigent

      to all probation fees, we dismiss this appeal as moot.


                                 Facts and Procedural History
[2]   After a bench trial on February 9, 2017, Stickles was found guilty of Class A

      misdemeanor domestic battery. At the sentencing hearing immediately

      following the trial, Stickles was sentenced to 305 days of non-reporting

      probation. During the hearing, the following exchange took place:


              [Court]:         I hope that you are successful. I’ll do no fines, no
                               court costs. You’ve got enough issues.

              [Counsel]:       Would the Court be willing to fin[d] Mr. Stickles
                               indigent of the costs of probation?

              [Court]:         Yes.


      Tr. p. 57.


[3]   Eight days later, the probation department sent the trial court a memorandum

      containing the following relevant information:




      Appellant’s App. p. 38. Four days after receiving the memorandum, the trial

      court issued a signed order that indicated:


      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-506 | November 15, 2017   Page 2 of 4
      Id. at 39.


[4]   On June 14, 2017, the CCS specified that the trial court amended Stickles’s

      sentence by waiving a previously imposed $50 domestic violence prevention

      fee. On the same day, the trial court also found Stickles “Indigent as to Fines

      and Costs,” and specifically indicated “probation fees.” Stickles now appeals.


                                     Discussion and Decision
[5]   Stickles’s sole argument on appeal is that the trial court abused its discretion

      when it authorized the probation department to impose fees after Stickles was

      found indigent to all fees during sentencing.


[6]   We initially note that the record does not reveal whether the probation

      department fees outlined in the memorandum and approved by the trial court

      were ever actually imposed. Stickles points out, “The record does not reflect

      that probation followed through and imposed the $250 user’s fee.” Appellant’s

      Br. at 7.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-506 | November 15, 2017   Page 3 of 4
[7]   Further, although not cited by either party,1 the trial court made a specific

      finding on June 14 that Stickles is indigent to all probation fees. Therefore,

      because the fees were never imposed, and the trial court has since made an

      explicit finding that Stickles is indigent to all probation fees, Stickles has

      received the relief he sought, and as such, his appeal is dismissed as moot. Jones

      v. State, 847 N.E.2d 190, 200 (Ind. Ct. App. 2006), trans. denied.


      Vaidik, C.J., and Crone, J., concur.




      1
        Indiana Evidence Rule 201(b)(5), as amended effective January 1, 2010, “permits courts to take judicial
      notice of ‘records of a court of this state[.]’” Horton v. State, 51 N.E.3d 1154, 1160 (Ind. 2016). Court records
      are presumptively sources of facts “that cannot reasonably be questioned” “in the absence of evidence
      tending to rebut that presumption.” Id. at 1161.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-506 | November 15, 2017                Page 4 of 4